PER CURIAM:
The claimant brought this action for damage to his vehicle which occurred when it struck a loose manhole cover on a road maintained by the respondent in Kanawha County. The *92respondent having stipulated to liability, the sole issue before the Court is the proper amount of damages.
The incident giving rise to this action occurred on January 3, 1997, at approximately 12:40 p.m. The claimant was driving his 1985 Chevrolet Caprice Classic northbound on Greenbrier Street in Charleston when the vehicle struck a loose manhole cover lid. The transmission and support cross member were torn from the vehicle. The claimant submitted into evidence a repair bill in the amount of $1,279.58, which he paid. The claimant had liability coverage only.
The evidence adduced at hearing established that the claimant purchased the vehicle in approximately 1993 for $500.00, and undertook approximately $600.00 in repairs and overhaul costs prior to this incident. The current value of the vehicle is approximately $1,000.00. The Court, having reviewed the evidence, is of the opinion that the claimant could have gotten at least $100.00 in salvage value for the vehicle after his accident. Therefore, in view of the foregoing, the Court does hereby make an award in the amount of $900.00.
Award of $900.00.